            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                         1:19 CV 234

DANIEL RICH,                      )
                                  )
                Plaintiff,        )
v.                                )                           ORDER
                                  )
VERIZON WIRELESS SERVICES,        )
LLC, EQUIFAX, INC., and EXPERIAN )
INFORMATION SOLUTIONS, INC., )
                                  )
                Defendants.       )
_________________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 2) filed by Karl S. Gwaltney. The Motion indicates

that Mr. Gwaltney, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff and that he seeks the admission of Frank H. Kerney, III,

who the Motion represents as being a member in good standing of the Bar of

Florida. It further appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 2) and ADMITS Frank

H. Kerney, III to practice pro hac vice before the Court in this matter while

associated with local counsel.

                                     Signed: August 1, 2019
